                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


TONI BULLARD,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-152-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g), and remands the
case to the Commissioner for further administrative proceedings with respect to
Plaintiffs claim of disability.

This Judgment Filed and Entered on August 13, 2021, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Elisa Donohoe                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 13, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00152-D Document 22 Filed 08/13/21 Page 1 of 1
